RECEIVED IN
     The Court of Appeals
         Sixth District


        JAN-2 2 2013

    Texarka.-ia, Texas
   Debra Autrey, Clerk

                                                     0
                                                         t,^ /JL- .0* v<ZS- &F-->

              IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. PD-1292-12




                            STEDMON DEWBERRY, Appellant




                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                          FROM THE SIXTH COURT OF APPEALS
                                    BOWIE COUNTY


       Per curiaml Keasler and Hervey, JJ., dissent.

                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.5

because the petition exceeds 15 pages. See now Rule 9.4(i)(2)(D).

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: January 16, 2013
Do Not Publish